          Case 1:21-cv-00175-RC Document 61 Filed 09/10/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS; and             )
PHYSICIANS FOR SOCIAL RESPONSIBILITY )
                                     )
             Plaintiffs,             )
                                     )                       Case No. 1:21-cv-00175-RC
       v.                            )
                                     )
DEBRA HAALAND, Secretary,            )
U.S. Department of the Interior, and )
U.S. BUREAU OF LAND MANAGEMENT       )
                                     )
             Defendants,             )
                                     )
AMERICAN PETROLEUM INSTITUTE;        )
STATE OF WYOMING,                    )
                                     )
             Intervenor-Defendants.  )


    PLAINTIFFS’ RESPONSE TO BLM’S MOTION FOR VOLUNTARY REMAND
                          WITHOUT VACATUR


       Plaintiffs WildEarth Guardians and Physicians for Social Responsibility (collectively,

“Conservation Groups”) respectfully provide this response to BLM’s Motion for Voluntary

Remand Without Vacatur. ECF No. 43.

       As noted in Conservation Groups’ Motion to Stay Proceedings, ECF No. 46, currently

pending before this Court, Conservation Groups and Federal Defendants have reached an

agreement in principle on a framework for a settlement agreement that would result in the

stipulated dismissal of this case, as well as two related cases pending before this Court: Nos.

1:16-cv-1724-RC and 1:20-cv-56-RC. However, the Parties need additional time to negotiate the

specific language of a final settlement agreement and for Federal Defendants to obtain the

higher-level approvals necessary to formally enter into such an agreement.



                                                 1
          Case 1:21-cv-00175-RC Document 61 Filed 09/10/21 Page 2 of 3




       Accordingly, Conservation Groups do not oppose BLM’s Motion for Voluntary Remand

Without Vacatur, subject to this Court maintaining continuing jurisdiction pending the remand

and Conservation Groups’ ongoing settlement negotiations with BLM. However, because

voluntary remand prior to a final settlement agreement could potentially disrupt the ongoing

settlement talks and jeopardize progress toward a final resolution of the case, the Court should

defer immediate consideration of BLM’s requested remand. Conservation Groups believe that a

comprehensive, negotiated resolution of this case would best serve the interests of the Parties and

the Court, and that a time-limited stay of the proceedings, as requested by Conservation Groups,

ECF No. 46, would be most appropriate in the circumstances.



               Respectfully submitted this 10th day of September, 2021,



 /s/ Daniel L. Timmons                             /s/ Melissa Hornbein
 Daniel L. Timmons                                 Melissa Hornbein
 Bar No. NM0002                                    Bar No. MT0004
 WildEarth Guardians                               Western Environmental Law Center
 301 N. Guadalupe Street, Suite 201                103 Reeder’s Alley
 Santa Fe, NM 87501                                Helena, MT 59601
 (505) 570-7014                                    (406) 708-3058
 dtimmons@wildearthguardians.org                   hornbein@westernlaw.org


 /s/ Samantha Ruscavage-Barz                       /s/ Kyle Tisdel
 Samantha Ruscavage-Barz                           Kyle Tisdel
 Bar No. CO0053                                    Bar No. NM0006
 301 N. Guadalupe Street, Suite 201                Western Environmental Law Center
 Santa Fe, NM 87501                                208 Paseo del Pueblo Sur, Suite 602
 (505) 410-4180                                    Taos, NM 87571
 sruscavagebarz@wildearthguardians.org             (575) 613-8050
                                                   tisdel@westernlaw.org

                                      Attorneys for Plaintiffs
          Case 1:21-cv-00175-RC Document 61 Filed 09/10/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 10th, 2021, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record in this case.



                                                     /s/ Daniel L. Timmons
                                                     Daniel L. Timmons
